                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

PEDRO ENRIQUE GARCIA                                                               PLAINTIFF

v.                            Case No. 4:18-cv-00099-KGB

PRISONER TRANSPORT
SERVICES, et al.                                                                 DEFENDANT
                                          JUDGMENT

         Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Pedro Enrique Garcia’s complaint is dismissed without prejudice. The relief sought is

denied. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal

taken from the Order and Judgment dismissing this action is considered frivolous and not in good

faith.

                So ordered this 10th day of May, 2019.


                                                         ________________________________
                                                          Kristine G. Baker
                                                          United States District Judge
